                 Case 21-50215-KBO               Doc 10       Filed 07/30/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
    In re:                                                               Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                               Case No. 19-12153 (KBO)

                                 Debtors.                                (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                       Adv. Proc. No. 21-50215 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                Plaintiff,

    vs.

    M.A.R.S., INC. dba MODERN AMERICAN
    RECYCLING SERVICES,

                                Defendant.

                      NOTICE OF INITIAL SCHEDULING CONFERENCE

                  PLEASE TAKE NOTICE that, pursuant to Rule 16 of the Federal Rules of Civil

Procedure and Rule 7016-1 of the Local Rules of Bankruptcy Practice and Procedure, an initial

scheduling conference with respect to the above-captioned adversary proceeding will be held

before the Honorable Karen B. Owens, United States Bankruptcy Judge, on August 17, 2021 at

11:00 a.m. prevailing Eastern Time.

                  PLEASE TAKE FURTHER NOTICE that the scheduling conference will be

held via Zoom videoconference and parties wishing to participate must register at the following

link: https://debuscourts.zoomgov.com/meeting/register/vJIsde6tqzIrGCxK-

_X7I9acxRimcwEyAYk



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).


DOCS_DE:235507.1 57095/002
                 Case 21-50215-KBO   Doc 10    Filed 07/30/21   Page 2 of 2




Dated: July 30, 2021                  PACHULSKI STANG ZIEHL & JONES LLP

                                      /s/ Peter J. Keane
                                      Bradford J. Sandler (DE Bar No. 4142)
                                      Andrew W. Caine (CA Bar No. 110345)
                                      Peter J. Keane (DE Bar No. 5503)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, Delaware 19899-8705 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      Email: bsandler@pszjlaw.com
                                                 acaine@pszjlaw.com
                                                 pkeane@pszjlaw.com

                                      Counsel to Plaintiff George L. Miller,
                                      Chapter 7 Trustee




DOCS_DE:235507.1 57095/002                 2
